DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki [JP2009049040A] in view of Batz et al. [US 2016/0118172].
Claim 1, Okazaki discloses a superconducting coil device comprising [see annotated figures 1(B)-1(B)]: a coil winding [10] with at least one turn of a superconducting strip conductor [11]; the coil winding defining a longitudinal axis [L]; wherein the strip conductor [11] has a first main face [one face 11y] and a second main face [the other face of 11y]; wherein the coil winding includes at least two turning regions [generally at 10b see annotated figures below] wherein the strip conductor is bent such that, the strip conductor has a distinct change of direction in a longitudinal direction and simultaneously changes the orientation of both the first main face and the second main face with respect to longitudinal direction axis [L] of the coil device [figures 1a-1c, in 10d and 10e the surface 11y rotates 180 degrees]; and the strip conductor [11] includes a longitudinal limb [10b-1, see annotated figures below] running parallel to the longitudinal axis [L] providing a run between the at least two turning regions [see annotated figures below].

    PNG
    media_image1.png
    1301
    982
    media_image1.png
    Greyscale

Okazaki fails to teach that the strip conductor comprises a substrate strip and a high-temperature superconducting layer arranged on the substrate strip.
Batz et al. teaches a that in the area of superconducting machines, it is well known that a superconductor winding with a strip conductor comprises a substrate strip and a high-temperature superconducting layer arranged on the substrate strip [paragraph 0003].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the strip conductor of Batz et al. in the coil device of Okazaki as it was known in the art to construct superconducting machines with coils as a strip conductor comprises a substrate strip and a high-temperature superconducting layer arranged on the substrate strip [Batz et al. paragraph 0003] since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 2, Okazaki as modified discloses the coil device as claimed in claim 1, wherein Okazaki further discloses that the minimum bend radius of the strip conductor within the turning region is between 1 cm and 25 cm [11 is bent at a 16mm curvature; paragraph 0025].
Claim 3, Okazaki as modified discloses the coil device as claimed in claim 1, wherein Okazaki further discloses that further comprising a winding carrier [20]; wherein the at coil winding rests on the winding carrier in the turning region [10b-1, figures 3 and 5].
Claim 5, Okazaki as modified discloses the coil device as claimed in claim 1, wherein Okazaki further discloses that the turning region comprises a spatially limited sub-region of the total circumference of the coil winding [figures 3 and 5].
Claim 6, Okazaki as modified discloses the coil device as claimed in claim 1, wherein Okazaki further discloses that the coil winding [10] includes: two longitudinal limbs [10b1] extending along the longitudinal axis of the coil device [20]; two axially terminal transverse limbs [10a] connecting the two longitudinal limbs to each other at their respective axial end regions [figures 1a-1c, 3 and 5]; and in transition regions [located between 10d and 10e] between the longitudinal limbs and the transverse limbs, a total of four turning regions [10b-1; figure 1a-1c].
Claim 7, Okazaki as modified discloses the coil device as claimed in claim 6, wherein Okazaki further discloses that: the two longitudinal limbs [10b1] have a mutually equal radial distance from the longitudinal axis [L, longitudinal limbs are symmetrical with respect to the longitudinal axis L so the distances between the limbs are equal at any point; figures 1a and 1b]; and the two transverse limbs [10a] have a mutually equal radial distance from the longitudinal [axis L, longitudinal limbs are symmetrical with respect to the longitudinal axis L so the distances between the limbs are equal at any point; figures 1a and 1b].
Okazaki as modified fails to specifically teach that the two radial distances differ from each other by a value of between 2 cm and 20 cm.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the distances of the two radial distances in order to adjust the component magnetic field created by each component since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 8, Okazaki as modified discloses the coil device as claimed in claim 7, wherein Okazaki further discloses that the two longitudinal limbs [10b1] have a radial distance from the longitudinal axis [L] less than the corresponding radial distance of the two transverse limbs [10b; figure 1a].
Claim 9, Okazaki as modified discloses the coil device as claimed in claim 7, with the exception of wherein the two longitudinal limbs have a radial distance from the longitudinal axis less than the corresponding radial distance of the two transverse limbs.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the distances of the two radial distances so that n the two longitudinal limbs have a radial distance from the longitudinal axis less than the corresponding radial distance of the two transverse limbs in order to adjust the component magnetic field created by each component since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 10, Okazaki as modified discloses the coil device as claimed in claim 6, wherein Okazaki further discloses that the two longitudinal limbs [10a] are each curved in an S shape in their axial end regions [figures 1a-1c], such that the radial distance of the winding [10] from the longitudinal axis [L] in these end regions is altered with respect to the more inner portions [the radial distant from the center of 10a to the ends of 10a is smaller; figures 1a-1c].
Claim 11, Okazaki discloses a superconducting coil device comprising [figure 1]: a coil winding [10] with at least one turn of a superconducting strip conductor [11]; wherein the strip conductor [11] has a first main face [one face 11y] and a second main face [the other face of 11y]; wherein the coil winding includes at least two turning regions [generally at 10b, see annotated figures above] wherein the strip conductor is bent such that, in the turning region, the strip conductor has a distinct change of direction in a longitudinal direction and simultaneously changes the orientation of both the first main face and the second main face with respect to a longitudinal axis [L] of the coil device [figures 1a-1c, in 10b-1 the surface 11y rotates 180 degrees]; and the coil winding [10] includes at least two longitudinal limbs [10b-1, see annotated figures below ] running parallel to the longitudinal axis [L] providing a run between the at least two turning regions for the strip conductor extending parallel to the longitudinal axis [see annotated figures below].
Okazaki fails to teach that the strip conductor comprises a substrate strip and a high-temperature superconducting layer arranged on the substrate strip and the use of the coil in a rotor of an electric machine.
Batz et al. teaches a that in the area of superconducting machines, it is well known that a superconductor winding with a strip conductor comprises a substrate strip and a high-temperature superconducting layer arranged on the substrate strip [paragraph 0003] wherein the use of the coil can be in a rotor of an electric machine [paragraph 0043]; wherein the conductor strip has a first main face [top surface; figure 1] and a second main face [bottom surface; figure 1].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the strip conductor of Batz et al. in the coil device of Okazaki as a rotor as it was known in the art to construct superconducting machines with coils as a strip conductor as a rotor comprises a substrate strip and a high-temperature superconducting layer arranged on the substrate strip [Batz et al. paragraphs 0003 and 0043] since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 13, Okazaki discloses a winding carrier [20] for a three-dimensionally shaped coil winding [10], the winding carrier [20] comprising: a ring-shaped circumferential bearing contact surface [15] for flat bearing contact of a superconducting strip conductor [11, figures 2a and 2b]; and  wherein the bearing contact surface defines at least two turning regions [generally at 10b see annotated figures above]; in which the bearing contact surface is bent such that, in this turning region, it causes a distinct change of direction in a direction of a strip conductor in bearing contact in reference to the longitudinal axis and, at the same time, the orientation of the two main faces of the strip conductor in bearing contact changes with respect to the longitudinal axis of the coil device [figures 1a-1c, 3 and 5]; and the bearing contact surface includes at least two longitudinal limbs [20d, 20f] running parallel to the longitudinal axis providing a run between the at least two turning regions for the strip conductor extending parallel to the longitudinal axis [figures 1a-1c, 3 and 5].
Okazaki fails to teach that the strip conductor comprises a substrate strip and a high-temperature superconducting layer arranged on the substrate strip.
Batz et al. teaches a that in the area of superconducting machines, it is well known that a superconductor winding with a strip conductor comprises a substrate strip and a high-temperature superconducting layer arranged on the substrate strip [paragraph 0003].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the strip conductor of Batz et al. in the winding carrier of Okazaki as it was known in the art to construct superconducting machines with coils as a strip conductor comprises a substrate strip and a high-temperature superconducting layer arranged on the substrate strip [Batz et al. paragraph 0003] since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 14, Okazaki as modified discloses the winding carrier as claimed in claim 13, wherein Okazaki further discloses that the winding carrier [20] includes at least two segments [20a and 20b], in such a manner that it can subsequently be removed from a coil winding applied to it, wherein the coil winding retains the shape defined by the bearing contact surface [paragraph 0036].
Claim 15, a method for producing a superconducting coil winding, as claimed is inherent in the product structure of claim 13 above as disclosed by Okazaki as modified.

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki [JP2009049040A] in view of Batz et al. [US 2016/0118172] and further in view of Ries [US 2006/0293189].
Claim 12, Okazaki as modified discloses the rotor as claimed in claim 11, with the exception of, the rotor comprising a superconducting coil winding to realize a magnetic field having p poles, wherein p is equal to 2 or 4.
Ries teaches a rotor [4] with a superconducting coil winding [5] to realize a rotor is configured to realize a magnetic field having p poles, wherein p is equal to 2 or 4 [paragraph 0034; the rotor may form a p-pole magnetic field, wherein the rotor can designed to have an even number of poles p such as 2, 4, 6, 8, etc.].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the superconducting coil device of Okazaki as modified to adjust the number of poles as taught by Ries in order to adjust the torque produced by the rotor since it was known in the art that superconductive rotors can be designed to be of alternative number of poles p such as  2, 4, 6, 8 etc. [Reis; paragraph 0034].

Response to Arguments
Applicant’s arguments, filed 07/07/2022, with respect to the rejection(s) of currently amended claims 1-3 and 5-15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Batz et al. [US 2016/0118172] and further in view of Ries [US 2006/0293189] as applied above.  Batz et al. teaches the claimed stirp conductor structure of previous claim 4 now incorporated into independent claims 1, 11 and 13 while Ries discloses the claimed rotor structure disclosed in claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837